     Case: 1:04-cr-00580-JG Doc #: 732 Filed: 08/28/19 1 of 3. PageID #: 3980




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:04CR580
                                                  )
                Plaintiff,                        )   JUDGE JAMES S. GWIN
                                                  )
        v.                                        )
                                                  )
 NATHANIEL GRAY,                                  )   STATUS UPDATE
                                                  )
                Defendant.                        )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Megan R. Miller, Assistant United States Attorney, hereby submits a status

update regarding Defendant Nathaniel Gray’s Motion for Release (Doc. #714) in accordance

with this Court’s Order dated August 22, 2019.

       On August 28, 2019, undersigned counsel conferred with CMC David R. Smith at FCI

Gilmer regarding the status of Gray’s request for entry into the Elderly Offender Pilot Program.

According to CMC Smith, the Residential Reentry Management division of the Bureau of

Prisons (“BOP”) accepted Gray into this program. On June 17, 2019, Gray departed FCI Gilmer

and was released to home confinement at his approved residence in Shaker Heights, Ohio. Gray

commenced electronic location monitoring on June 18, 2019. Gray will remain in BOP custody,

via home confinement, through the expiration of his term of incarceration on February 9, 2020.
     Case: 1:04-cr-00580-JG Doc #: 732 Filed: 08/28/19 2 of 3. PageID #: 3981



At that time, he will commence his term of supervised release as previously ordered by this

Court. Undersigned counsel confirmed with the United States Pretrial and Probation Office

(“USPO”) that the USPO is supervising Gray’s home confinement and electronic location

monitoring on behalf of the BOP and will continue to do so through the expiration of his term of

custody.

       Given this information, the government respectfully submits that Defendant Nathaniel

Gray’s Motion for Release is moot and requires no further action of this Court.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney


                                              By:    /s/ Megan R. Miller
                                                     Megan R. Miller (OH: 0085522)
                                                     Assistant United States Attorney
                                                     United States Court House
                                                     801 West Superior Avenue, Suite 400
                                                     Cleveland, OH 44113
                                                     (216) 622-3855
                                                     (216) 522-8355 (facsimile)
                                                     Megan.R.Miller@usdoj.gov




                                                2
      Case: 1:04-cr-00580-JG Doc #: 732 Filed: 08/28/19 3 of 3. PageID #: 3982



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court's system.


                                                       /s/ Megan R. Miller
                                                       Megan R. Miller
                                                       Assistant U.S. Attorney




                                                   3
